By the court, Daly, F. J.
This judgment was right. The defendants were authorized by the internal revenue act, as amended July 13,1866 (§ 103), to issue tickets in multiples *337of twenty, to the price of which an amount equal to the revenue tax was to be added; and where tickets were not purchased, they were authorized to charge six cents for each passenger. The defendants issued a main ticket, signed by two of the officers of the company, at the end of which, and upon the same sheet, twenty tickets were printed, the main ticket containing a notification that each ticket attached entitled the owner to one ride in the company’s cars, and that the conducto^ alone was authorized to tear off the tickets. The ■ regulation in respect tó the tearing off of the tickets was a reasonable one, as the tickets could be easily forged by simply printing them; -but if the main ticket, with the coupon attached, had to be presented to the conductor, and it was reserved to him alone to tear off the coupon, an opportunity was afforded him to see by the inspection of the. main ticket that each coupon received for a ride was genuine. This course of procedure served to protect the company from imposition and fraud, and required at the hands of the passenger nothing that was unreasonable. The plaintiff knew of the regulation, but refused to comply with it, and was put off from the car. He had nothing to complain of, and the action he brought was properly, dismissed.